 
No. ZB5202201100000010
 
SHANGHAI PUDONG DEVELOPMENT BANK
 
Contract of Guarantee of Maximum Amount

 
 

--------------------------------------------------------------------------------

 
 
Contract of Guarantee of Maximum Amount
 
Guarantor: Zhejiang Chisen Glass Co., Ltd.
 
Lender: Shanghai Pudong Development Bank Huzhou Sub-branch
 
Whereas:
 
In order to ensure that the Borrower would fulfill all of its lender’s rights
under the master contract (refer to Article 7 herein) in time and guarantees the
realization of lender’s rights by the Lender, the Guarantor is willing to
undertake guarantee liabilities against all debts of the Borrower under the
master contract.
 
In order to clarify the respective rights and lender’s rights of both parties,
through negotiation, the Guarantor and the Borrower hereby conclude this
Contract and promise to abide by it.
 
Article 1   Guaranteed Principal Lender’s rights
 
The principal lender’s rights guaranteed under this Contract are shown in
Article 7 herein.
 
Article 2  Liabilities of Guarantee
 
1.
Scope of guarantee

 
In addition to the principal lender’s rights, the guarantee herein also applies
to the interest thereon (including interest, penalty interest and compound
interest), penalty, liquidated damages, handling charges as well as other
expenses arising on the execution or performance of this Contract, the expenses
accrued to the Lender for realizing guarantee rights and lender’s rights
(including but not limited to disposing expenses, taxes, legal costs, auction
expenses, attorney fee and travel expenses), and the guarantee money that fails
to be supplemented as required by the Lender after the master contract enters
into effect.
 
2.
Method of guarantee

 
The guarantee herein is joint and several.
 
The Guarantor acknowledges that where the Borrower fails to perform its debt
under the master contract, no matter whether the Lender owns any other guarantee
(including but not limited to guarantee, mortgage and pledge) against the
lender’s rights under the master contract, the Lender is entitled to require the
Guarantor to undertake its guarantee liability within the said scope of
guarantee, with no lender’s right to require any other guarantor to perform
their guarantee liabilities first.
 
The Guarantor hereby waives the defense of first enforcing the security for
things provided by the Borrower.
 
3.
Period of guarantee

 
The period of guarantee shall be calculated separately for each lender’s rights
of the Lender against the Borrower. The period of guarantee for each lender’s
right shall be from the date of expiration of each lender’s rights till two
years after the date of expiration of the lender’s right.
 
The Guarantor shall bear guarantee liability respectively for repayment lender’s
rights in installments under each contract during period of occurrence of the
lender’s rights. The period of guarantee for each lender’s right shall be from
the date of expiration of each debt till two years after the date of expiration
of the last installment.
 
“Due” and “expiration” under this Contract includes the circumstance under which
the Lender announces mature ahead of time.

 
 

--------------------------------------------------------------------------------

 
 
Where the principal lender’s rights announced mature ahead of time are all or
partial lender’s rights during the period of occurrence of lender’s rights, the
date of maturity announced shall be the date of maturity of the said all or
partial lender’s rights and the period of occurrence of lender’s rights is
mature at the same time.
 
Where the Lender and the Borrower conclude a renewal agreement to prolong the
period of debt, the period of guarantee shall remain till two years after the
period of debt under the renewal agreement. Renewal need not be consented by the
Guarantor, however, the Guarantor shall still undertake joint and several
guarantee liabilities.
 
4.
Amendment of master contract

 
Neither forbearance or delay in repayment granted by the Lender to the Borrower
nor any amendment, change or substitution of any terms of the master contract
will in any way affect the rights and interests of the Lender under this
Contract. Any of the said circumstances will be deemed as having been consented
by the Guarantor and the guarantee liability of the Guarantor will not be
relieved.
 
Where the Lender issuance letter of credit, bank guarantee or standby letter of
credit for the benefit of the Borrower in accordance with the master contract,
any amendment to the said letter of credit, bank guarantee or standby letter of
credit made by and between the Lender and the Borrower need neither be approved
by the Guarantor nor be otherwise informed to the Guarantor. Such amendment will
be deemed as having been consented by the Guarantor and the guarantee liability
of the Guarantor will not be relieved.
 
Article 3 Statements and Guarantees
 
The Guarantor hereby makes the following statements and guarantees to the
Lender:
 
(1)
The Guarantor is an independent legal entity, has all necessary legal capacities
and is able to fulfill lender’s rights and undertake liabilities under this
Contract on its own.

 
(2)
The Guarantor is entitled to execute this Contract and completes all
authorization and approvals necessary for executing this Contract and fulfilling
its lender’s rights under this Contract. All the terms of this Contract are the
authenticity declaration of will of the Guarantor and binding upon the
Guarantor.

 
(3)
The Guarantor promises to comply with laws. The execution and performance of
this Contract is neither inconsistent with laws (including laws, regulations,
rules, local regulations and judicial interpretation), articles of association,
documents of relevant organs, judgments and rulings that the Guarantor must
comply with nor in conflict with any contract or agreement executed by the
Guarantor or any other lender’s right undertaken by the Guarantor.

 
(4)
The Guarantor guarantees that all of its financial statements (if any) comply
with the laws of the People’s Republic of China (excluding Hong Kong, Macao and
Taiwan), are authenticity and complete, and fairly represent the financial
status of the Guarantor, and that all information and documents involved in this
Contract are authenticity, effective, accurate and complete with no omission.

 
(5)
The Guarantor promises to complete filing, registration or other procedures
necessary for the effectiveness and performance of this Contract and pay
relevant taxes and expenses.

 
(6)
Since the issuance of the latest audited financial statement, no substantial
adverse change has happened to the operation status or financial status of the
Guarantor.

 
(7)
The Guarantor has disclosed to the Lender facts and status that the Guarantor
knows or should know and are necessary for the Lender to determine whether to
grant financing under the master contract.

 
(8)
On the date of the execution of this Contract and during the performance of this
Contract, the Guarantor has not defaulted and will not default any wage, medical
or disability allowance, pension or compensation.

 
 
 

--------------------------------------------------------------------------------

 
 
(9)
The Guarantor suffers from no situation or fact which causes or may cause
substantial adverse influence to the ability of the Guarantor to fulfill
contract.

 
Article 4 Covenants
 
1.
Commitment of the Guarantor

 
(1)
The Guarantor promises that without obtaining the written consent of the Lender,
the Guarantor will not engage in any of the following activities:

 
¨ Sell, gift, lease, lend, transfer, mortgage or otherwise dispose of all or
substantial part of its major assets;
 
¨ Make substantial change in its operating system or company structure,
including but not limited to contracting, leasing, joint venture, corporate
restructuring, joint stock restructuring, equity transfer, consolidation
(merger), joint investment (or cooperation), division, establishment of
subsidiary, transfer of title and decrease in capital;
 
¨ Amend the Articles of Association of the company or change the scope of
business or principal business;
 
¨ Provide guarantee for any third party, which causes substantial adverse
influence to its financial status or ability of fulfilling the lender’s rights
under this Contract;
 
¨ Apply for reconstruction, bankruptcy or dissolution; or
 
¨ Execute any contract/agreement or undertake any lender’s right which is
substantially adverse to the ability of the Guarantor in fulfilling the lender’s
rights under this Contract.
 
(2)
The Guarantor promises that when any of the following events occurs, the
Guarantor will, on the date of the occurrence, inform the Lender of such event,
and within five banking days as of the date of the occurrence, send the original
of the said notice (if the Guarantor is a natural person, the notice shall be
signed; otherwise, it shall be sealed) to the Lender:

 
¨ The occurrence of any event causes any of the statements and warranties of the
Guarantor under this Contract to become inveracity or inaccurate;
 
¨ The Guarantor or its controlling shareholder, actual controller or connected
person is involved in lawsuit or arbitration, or any of their assets are seized,
closed down, frozen or enforced compulsorily or suffers from any other measure
with equivalent effect, or its legal representative, director, supervisor or
officer is involved in lawsuit, arbitration or any other compulsory measure;
 
¨ Any change happens to the legal representative or authorized representative,
principal, chief financial officer, address, name or office of the Guarantor, or
the Guarantor changes its domicile, habitual residence, working unit or name or
leaves for another city for a long time or the Guarantor’s income reduces
substantially; or
 
¨ The Guarantor is revoked by the competent authority or required to restructure
or bankrupt by any other lender.
 
(3)
The Guarantor promises that during the execution and performance of this
Contract, the Guarantor will provide relevant financial information or income
certificate from time to time upon the requirement of the Lender.

 
(4)
Where the Lender issues letter of credit, bank guarantee or standby letter of
credit for the benefit of the Borrower in accordance with the master contract,
the Guarantor promises that when the Borrower fails to supplement (or supplement
in advance) the guarantee money in full according to relevant requirements, the
Guarantor shall bear joint and several liability to supplement the guarantee
money. The supplement of guarantee money by the Guarantor shall not relieve the
Guarantor of the guarantee liability of the Guarantor under this Contract. Any
losses (including interest losses) occurred to the Guarantor when it supplements
the guarantee money shall be borne by the Guarantor itself.

 
(5)
The Guarantor confirms that before the Borrower pays off all the debts under the
master contract to the Lender, the Guarantor may not exercise recourse or any
related right against the Borrower.

 
 
 

--------------------------------------------------------------------------------

 
 
(6)
Where the Borrower repays all or part of its debts in advance or the Borrower
only pays debts to the Lender, but such repayment in advance or solely is
revoked, the Guarantor shall continue to undertake joint and several
liabilities.

 
2.
Agreement on deduction

 
 
(1)
Where the Guarantor fails to pay any debts due or shall supplement the guarantee
money fully, the Lender may directly deduct from any accounts of the Guarantor
in Shanghai Pudong Development Bank.

 
 
(2)
Unless otherwise provided by relevant authorities, the money deducted shall be
used to repay debts according to the following order of preference: (a) due
expenses payable by the Guarantor and the Borrower; (b) interest due; and (c)
principal due. Where several lender’s rights are due and unpaid, the order of
preference shall be determined by the Lender.

 
 
(3)
Where the currency of money deducted is not the currency of repayment, the
Lender is entitled to settle/purchase exchange according to the exchange rate
determined by itself. The risks in connection with exchange rate shall be
undertaken by the Guarantor.

 
3.
Certificate of lender’s rights

 
The valid credence of the lender’s rights guaranteed by the Guarantor is the
accounting document issued and recorded by the Lender according to its own
rules.
 
4.
Notices and service

 
 
(1)
Any notice under this Contract shall be sent to the address mentioned in the
page of signature until and unless such address is changed through written
notice. Any notice sent to the said address will be deemed as received on the
following date: if by letter, the seventh banking day after delivery; if by
hand, the date of receipt; if by fax or email, the date when the fax or email is
delivered. However, all notices, requirements or communication sent or delivered
to the Lender will be deemed as received when such notices, requirements or
communication are received by the Lender. All notices or requirements sent to
the Lender by fax or email must be confirmed by delivering the original (if the
Guarantor is a natural person, it shall sign the original, otherwise, it shall
be sealed) to the Lender by hand or postal.

 
 
(2)
The Guarantor agrees that any summons or notice will be deemed as received as
long as they are delivered to the domicile stated in the page of signature
herein. No change of such domicile is valid unless the Guarantor informs the
Lender in writing in advance.

 
5.
Effectiveness, amendment and termination

 
(1)
This Contract enters into effect after being sealed by the Guarantor and the
Lender and signed or sealed by the legal representative/principal or authorized
representative of both parties (if the Guarantor is a natural person, this
Contract shall be only signed by the natural person) and terminates when all the
lender’s rights guaranteed under this Contract are settled.

 
(2)
This Contract is independent of the master contract. Its validity is not
affected even if the master contract is invalid or revoked.

 
(3)
After this Contract enters into effect, no party is allowed to amend or
terminate this Contract in advance without the consent of the other party. Both
parties may conclude written agreement through negotiation to amend or terminate
this Agreement.

 
Article 5 Events of Breach and Disposal
 
1.
Events of breach

 
Where any of the following circumstances occurs, the Guarantor constitutes
breach of this Contract:
 
(1)
Any statement, acknowledgement or guarantee of the Guarantor under this Contract
or any notice, authorization, approval, consent, certificate or any other
document made under this Contract or in connection with this Contract is
inaccurate or misleading, or confirmed to be inaccurate or misleading, or
verified to be invalid or have been revoked;

 
 
 

--------------------------------------------------------------------------------

 
 
(2)
The Guarantor breaches of any item under Article 4 herein;

 
(3)
The Guarantor winds up, stops production, is under restructuring, liquidation,
receivership or trusteeship, is dissolved or bankrupt, or has its business
license revoked or cancelled;

 
(4)
The Guarantor is dead or declared dead;

 
(5)
The Guarantor transfers or tries to transfer assets by excuse of change of
marital relationship;

 
(6)
The financial status of the Guarantor worsens, or its operation is in great
difficulty, or any event or circumstance adverse to its operation, financial
status or repayment ability occurs;

 
(7)
The Guarantor or its controlling shareholder, actual controller or connected
person is involved in major lawsuit or arbitration, or any of their major assets
are seized, closed down, frozen or enforced compulsorily or suffers from any
other measure with equivalent effect, or its legal representative, director,
supervisor or officer is involved in lawsuit, arbitration or any other
compulsory measure so that the repayment ability of the Guarantor is affected
adversely; or

 
(8)
The Guarantor breaches of this Contract in any other way so that the normal
performance of this Contract is affected, or engages in any other activity
damaging the legitimate interest of the Lender.

 
2.
Disposal

 
Where any above event occurs, the Lender is entitled to declare the maturity of
the period of occurrence of principal lender’s right and/or lender’s right,
require the Guarantor to undertake guarantee liability or the Borrower to
supplement the guarantee money, and ask the Guarantor to pay the penalty (the
method for calculating penalty is shown in Article 7 herein). Where the penalty
is insufficient to make up the losses of the Lender, the Guarantor shall
compensate the total losses suffered by the Lender.
 
Article 6 Other Provisions
 
1.
Governing law

 
This Contract is governed by the laws of the People’s Republic of China
(excluding Hong Kong, Macao and Taiwan).
 
2.
Settlement of dispute

 
Any dispute in connection with this Contract shall be settled through amicable
negotiation. Where negotiation fails, the dispute is subject to the
non-exclusive jurisdiction of the people’s court in the place where the domicile
of the Lender is. During the period of dispute, both parties shall continue to
perform terms not in dispute.
 
3.
Miscellaneous

 
(1)
Where there is any inadequacy herein, both parties may negotiate to supplement
in Article 7 herein or otherwise conclude written agreement as appendix to this
Contract. Any appendix to this Contract (refer to Article 7 of this Contract) is
an integral part of this Contract and has the same legal effect with this
Contract.

 
(2)
Unless otherwise stated in this Contract, the terms and expressions under this
Contract have the same meaning with those under the master contract.

 
Article 7 Essential Terms
 
1.
The master contract guaranteed by this Contract [corresponding to the Whereas
clause herein]

 
(1)
The master contract is concluded by the Borrower and the Lender on or a series
of contracts from March 31, 2011 to March 31, 2014. The Lender under this
Contract is Shanghai Pudong Development Bank Huzhou Sub-branch under the master
contract.

 
(2)
The Borrower under the master contract is Zhejiang Chisen Electric Co., Ltd.
whose domicile is Changxing.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
The principal lender’s rights guaranteed by this Contract [corresponding to
Article 1 herein]

 
The principal lender’s rights guaranteed under this Contract are one or more
kinds of credit extensions provided by the Lender to the Borrower from March 31,
2011 to March 31, 2014. (“the period of occurrence of lender’s rights),
including but not limited to various kinds of loan and contingent liabilities
formed due to the provision of bank acceptance, domestic L/C and paying on
another’s behalf. The maximum balance of the principal lender’s rights during
the period of occurrence of lender’s rights shall be RMB 40,000,000.00 (or
equivalent foreign currency). Where the principal lender’s right is expressed in
foreign currency, it shall be converted according to the exchange rate
determined by the Lender.
 
3.
Settlement for breach [corresponding to Paragraph 2 of Article 5 herein]

 
Penalty: Equivalent to 1% of the principal lender’s rights.
 
4.
The appendices to this Contract include: [corresponding to Item 1 of Paragraph 3
of Article 6 herein]

 
(1)
.
(2)
.
(3)
.
(4)
.
(5)
.

 
5.
Other matters agreed upon by both parties [corresponding to Item 1 of Paragraph
3 of Article 6 herein]

 

               

 
6.
This Contract is in duplicate. The Guarantor and the Lender each hold one copy.
Each copy has the same legal effect.

 
(No text below)

 
 

--------------------------------------------------------------------------------

 
 
(This page is for signature with no text)
 
This Contract is signed by the following Guarantor and Lender on March 31, 2011
The Guarantor confirms that upon the signature of this Contract, both parties
have discussed all the terms of this Contract, have no doubt about any term of
this Contract and have accurately comprehended the legal meaning of rights and
lender’s rights of both parties and limitation or exclusion of liability.
  
The Guarantor:
The Lender:
Zhejiang Chisen Glass
Special Seal for Corporate Banking of Shanghai
Co., Ltd. (seal)
Pudong Development Bank Huzhou Sub-branch (seal)

 
Legal or authorized representative (sign or seal) Legal or authorized
representative (sign or seal)
(The above applies to legal person)
 
The Guarantor (sign)
 
Type and Number of Valid Identity Certificate
 

   
(The above applies to natural person)

 
Domicile:
Principal Place of Business:
Post Code:
Post Code:
Tel:
Tel:
Fax:
Fax:
Email:
Email:
Contact:
Contact:

 
 
 

--------------------------------------------------------------------------------

 
 
Format of Letter of Commitment That the Spouse Agrees to Dispose of Common
Properties (this format applies when the Guarantor is a natural person)
 
Appendix:
 
Letter of Commitment on Consent to Enforce Common Properties
 
                                                            No.
 
To Shanghai Pudong Development Bank                       Branch/Sub-branch,
 
                              (I.D. card number:                              )
is the legal spouse of the Guarantor                        . For the purpose of
the execution and performance of the Contract of Guarantee of Maximum Amount
(No.                        ), I hereby make the following commitment:
 
I’ve fully informed of the execution of the said Contract of Guarantee by     ,
agree with the execution and performance of the Contract, and agree that when
the Guarantor undertakes guarantee liabilities under the Contract, the Lender is
entitled to dispose of our common properties.

 

 
Promisor:
 
Dated:

 
Appendices:
 
1.
Copy of I.D. card

 
2.
Copy of marriage certificate

 
 
 

--------------------------------------------------------------------------------

 
 
 
[ex10-59pg01.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg02.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg03.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg04.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg05.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg06.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg07.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg08.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg09.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-59pg10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 